En Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Juan Ramírez Muñoz, por sí y como apoderado de su es-posa, Guadalupe Hernández Ramos, compareció ante nota-rio público y vendió a Ceferino Torres Santana una finca rústica. Presentada la escritura para su inscripción en el registro, el registrador se negó a ello por medio de la si-guiente nota: *792esto año, ante el notario Rafael Arce, y extendida en sn lugar ano-tación preventiva por el término legal, a favor de Ceferino Torres Santana al folio 218 vuelto del tomo 19 de Aguas Buenas, finca nú-mero 790 triplicado, anotación letra A, por las razones siguientes: Por resultar que el señor Ramírez Muñoz vende esta finca como per-teneciente a la sociedad de gananciales con su esposa Guadalupe Hernández Ramos, y del poder que ésta le confirió en escritura nú-mero 208 otorgada en Caguas, el 30 de octubre del pasado año, ante el notario Rafael Arce Rollet, que se ha tenido a la vista, no apa-rece que dicho esposo apoderado tenga facultades para vender bie-nes inmuebles de dicha sociedad conyugal. Se hace constar el de-fecto subsanable de que no constando del registro el estado civil del señor Ramírez Muñoz cuando adquirió esta finca, no se acredite que en caso de ser casado en la fecha de dicha adquisición, lo estuviera con su actual esposa Guadalupe Hernández Ramos.”
*791“Denegada la inscripción del precedente documento, que es la escritura número 162 otorgada en Caguas el 26 de septiembre de
*792Contra la nota transcrita interpuso el comprador el pre-sente recurso gubernativo. En la escritura de compraventa se transcriben los siguientes particulares del poder conferido al vendedor por su esposa, que son en realidad de verdad los esenciales para resolver la cuestión de que se trata:
"Que confiere poder cumplido y con la ® * * extensión legal necesaria a favor de su legítimo esposo, don Juan Ramírez Mu-ñoz, mayor de edad, propietario y también vecino de Gurabo, para que, con relación a los bienes propios de la compareciente y a los gananciales de ambos, lo ejercite en estos términos:
Sexto. — Para que venda, libremente o con condiciones, las fincas rústicas y urbanas que pertenezcan actualmente a la que suscribe, así como las que adquiera en lo sucesivo, estipulando el precio que creyere más ventajoso.”
Si el notario hubiera redactado la cláusula sexta del poder dan claramente como el párrafo primero de los transcritos, no existiría duda de ningún género. Eso no obstante opina-mos que tal como aparece el poder, es bastante. En el pá-rrafo primero se describe la naturaleza de los bienes en re-lación con los cuales se otorga el mandato, a saber: los bie-nes propios de la esposa y los bienes gananciales, y en la cláusula sexta, si bien las palabras "que pertenezcan actual-*793mente a la que suscribe,” hacen surgir alguna duda, tal duda desaparece cuando se observa que dichas palabras interpre-tadas en relación con el párrafo primero deben estimarse como generales y abarcándolo todo, esto es, los bienes que pertenezcan privativamente a la esposa o puedan pertene-cerle en parte como gananciales. La lectura de la totalidad del poder, que también se presentó en el registro, robustece la conclusión a que hemos llegado.
El defecto subsanable existe de acuerdo con la jurispru-dencia establecida en el caso de Ortiz v. El Registrador de San Germán, 23 D. P. R. 702.
Por virtud de lo expuesto debe revocarse la nota y orde-narse la inscripción solicitada pero con el defecto subsana-ble de que se ha hecho mención.

Revocada la nota y ordenada la inscripción con el defecto subsanable apuntado por el registrador.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.